DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed 2/2/2021, with respect to the 35 U.S.C. 103 rejections have been fully considered. In view of the Examiner’s Amendment below, the 35 U.S.C. 103 rejections are withdrawn. 
The 35 U.S.C. 112(b) rejection is withdrawn in view of Applicant’s amendments.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Daniel Ark on 4/29/2021.
The application has been amended as follows:
Claim 1: Insert “ such that a surface of the sintered copper alloy powder metal portion directly contacts a surface of the ferrous portion” at the end of the claim before the terminal period.
Claim 18: Insert “, and a surface of the ferrous portion directly contacts a surface of the sintered copper alloy powder metal portion” after “powder metal portion” at line 11.
Allowable Subject Matter
Claims 1-8, 11-14, 16-20, 23-27 and 29 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or suggest the claimed method for making a composite component or the claimed composite component wherein a sintered copper alloy powder metal portion forms an interference fit on a ferrous portion, and the two portions are in direct contact with each other.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOBEI WANG whose telephone number is (571)270-5705.  The examiner can normally be reached on M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/XIAOBEI WANG/Primary Examiner, Art Unit 1784